Citation Nr: 1448079	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  10-00 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for onychomycosis of the right foot with heloma dura and a curly fifth toe. 

2.  Entitlement to an initial rating in excess of 10 percent for onychomycosis of the left foot with a curly fifth toe.

(The claims for entitlement to service connection for a left breast disability and residuals of removal of ovarian cysts are the subject of a separate remand by the Board.)


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1982 with subsequent reserve service.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Appeal Management Center (AMC) in Washington, D.C. which granted service connection for a bilateral foot disorder with an initial noncompensable evaluation assigned effective January 15, 2002.  Jurisdiction over the claims file is currently held by the RO in Oakland, California. 

In July 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Atlanta RO.  A transcript of the hearing is of record. 

The Board previously remanded the claims in September 2010.  They have now returned to the Board for additional appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In a statement received in July 2013, the Veteran indicated that she wished to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  Additionally, she testified during the July 2014 Central Office hearing that she also wanted to pursue a claim to reopen service connection for residuals of a caesarian section.  The Board does not have jurisdiction over these matters and they are referred to the agency of original jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to comply with VA's duty to assist the Veteran in developing evidence to substantiate her claims.  First, the record does not show compliance with the Board's September 2010 remand instructions.  The Board ordered that the Veteran should be provided a VA examination to determine the current severity of her service-connected bilateral foot disorders.  The Board also ordered that records of VA treatment dating from May 2007 should be obtained and associated with the claims file. 

Although a VA examination of the feet was ordered in January 2011 at the Martinez VA Outpatient Clinic (OPC), the Veteran did not appear.  In a March 2011 statement, she requested that the examination be rescheduled at the VA Medical Center (VAMC) in San Francisco.  The examination was not rescheduled and the Veteran's feet have not been examined by VA since June 2007.  Additionally, while some new records of VA treatment from the Atlanta VAMC and Oakland OPC were added to the claims file, these records only date through January 2011.  The records include a notation that the Veteran was scheduled for foot surgery in February 2011 and therefore indicate that more recent records of VA treatment exist.  Upon remand, the Veteran should be provided a VA examination of her feet and any outstanding records of VA treatment should be obtained and associated with the paper or virtual claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's complete records from the Northern California VAMC (to include the Martinez and Oakland OPs) and the San Francisco VAMC for the period beginning January 2011.  Associate these records with the Veteran's paper or virtual claims file.  All efforts to obtain the Veteran's records must be documented in the claims file. 

2.  Afford the Veteran a VA examination to determine the severity of the service-connected bilateral onychomycosis and toe abnormalities.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  After a full physical examination, the VA examiner should identify all manifestations of the service-connected foot disabilities and specifically determine whether each foot:

a)  Most nearly approximates a foot injury that is moderate, moderately severe, or severe; and,

b)  Manifests hammer toe of any single toe or all toes that is unilateral without a claw foot.

A complete rationale (i.e. basis) must be provided for all expressed opinions.  

3.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



